                    Case 1:20-cv-03452-CCB Document 49 Filed 09/03/21 Page 1 of 3


                                          UNITED STATES DISTRICT COURT
                                              DISTRICT OF MARYLAND
           CHAMBERS OF                                                                               101 WEST LOMBARD STREET
        J. MARK COULSON                                                                             BALTIMORE, MARYLAND 21201
UNITED STATES MAGISTRATE JUDGE                                                                           Phone: (410) 962-4953
                                                                                                          Fax: (410) 962-4953




                                                        September 3, 2021

                                            LETTER TO ALL COUNSEL OF RECORD

                  Re:              In the Matter of the Complaint of Wilson Yachts, LLC
                  Civil No.        1:20-cv-03452-CCB

      Dear Counsel:

         This matter was referred to me for all discovery and related scheduling. (ECF No. 41).
      Presently before the Court are Defendant’s Motion to Compel (ECF No. 39), Plaintiffs’ Response
      (ECF No. 43), and Defendant’s Reply (ECF No. 48). I find that no hearing is necessary. See Loc.
      R. 105.6 (D. Md. 2018). For the reasons more fully explained below, Defendant’s Motion to
      Compel is GRANTED.

         Defendant argues that Plaintiffs have failed to answer interrogatories and requests for
      production of documents based on various unfounded objections. Each issue is addressed in turn.

             I.       Interrogatories Concerning Damages

              Plaintiffs object to Defendant’s interrogatory concerning calculation of damages under
      theories of “attorney work product”, “compound”, and vagueness and ambiguity (ECF No. 39, Ex.
      4 at 14), and replied “none” to a parallel interrogatory (ECF No. 39, Ex. 3 at 11). 1 Defendant
      claims this is a basic interrogatory “contained in the federal court’s standard set in Appendix D to
      the Local Rules as Interrogatory No. 3 and in the Maryland Rules as Standard Interrogatory No.
      4.” (ECF No. 39 at 2). Plaintiffs’ Response contends “the propounding document does not comply
      with requirements in Appendix D” because Defendant’s interrogatories did not contain a statement
      indicating that the requests incorporated were uniform or standard. (ECF No. 43 at 3). Plaintiff
      further classifies the damages interrogatories as “contention discovery” inappropriate at this early
      stage. (ECF No. 43 at 4).

              Discovery of damages is proper, and the objections are unfounded. First, there is no
      requirement that discovery conform to the form discovery found in Appendix D of this Court’s
      Local Rules. While using those forms can weigh in favor of compelling a response in the
      appropriate case, Appendix D is clear that the Court’s guidelines in this regard neither broaden nor
      narrow the scope of permitted discovery. Obtaining information about the categories and amount
      of damages a plaintiff is seeking certainly meets Federal Rules of Civil Procedure (FRCP) Rule
      26’s relevance requirement as it is a fundamental element of every case and, absent a specific
      showing to the contrary, imposes no disproportionate burden on the producing party.

      1
          Interrogatories were served on James Atsriku both individually and as administrator of the estate of Jerry Atsriku.

                                                                  1
          Case 1:20-cv-03452-CCB Document 49 Filed 09/03/21 Page 2 of 3



         As for Plaintiff’s “contention discovery” argument, it is true that certain contention topics
(if appropriate at all) may be improper at early stages, especially such catch-all questions as
“provide all documents that support your contention that plaintiff is entitled to a recovery” or “all
documents that support any affirmative defense you contend limits or eliminates your liability in
this case” and the like. By contrast, a damages inquiry is not in the same category, as it represents
a fundamental part of the cause of action and should be, at least to some extent, available to a
plaintiff at the earliest stages of the case, as recognized in FRCP 26(a)(1)(A)(iii). Although this
case is exempted from those formal initial disclosure affirmative requirements by Judge Blake’s
order (ECF No. 36 at 2), this does not diminish the conclusion under the Rules that damages
information is available to a plaintiff early in the case. To be sure, discovery and expert testimony
may require supplementation of that information at a later date (e.g., an expert precisely calculating
the future value of future losses), but a plaintiff is expected to do a reasonable inquiry to provide
as much information as reasonably available at the time of the discovery responses.


    II.     Requests for Production of Documents

        Plaintiffs object to Defendant’s requests for documents identified in Plaintiffs’ answers to
interrogatories and Defendant’s requests for documents in support of claimed damages. Plaintiffs
contend that the request is not described with particularity and such documents are equally
available to Defendant. (ECF No. 39). Defendant states that this request is standard. The Court
finds Defendants’ requests meet the particularity requirement sufficient to inform Plaintiffs what
types of documents are being requested. As to the “equally available” argument, such arguments
are only valid, if at all, with a specific articulation describing the responsive documents as well as
reasoning that supports why the burden is equal as between the parties (e.g., a request to a plaintiff
for plaintiff’s employment file, a copy of which would equally be expected to be in the possession
of a defendant employer).

       Plaintiffs also make vague objections based on privilege. If there is responsive information
over which a valid privilege is being asserted, such documents should be included on a privileged
log.

       Finally, Plaintiff asserts that Defendant has the burden to specify and prove that the
documents being sought do not impose an undue burden. That is incorrect. While Rule
26(g)(1)(B) does impose a duty on both parties with regard to discovery requests and responses
including an evaluation of burden, it is the Plaintiffs here, as the parties resisting discovery, who
have the ultimate burden of demonstrating that the discovery sought is improper. See, e.g.,
Callahan v. Toys R Us-Delaware Inc., 2016 WL 8671848 at *2 (May 6, 2016, D. Md).

        Accordingly, Defendant’s Motion to Compel (ECF No. 39) is granted, and Plaintiffs are
directed answer the disputed discovery within fourteen days from the date of this order.

       Despite the informal nature of this letter, it is an Order of the Court and the Clerk is directed
to docket it as such.




                                                   2
        Case 1:20-cv-03452-CCB Document 49 Filed 09/03/21 Page 3 of 3


                                       Sincerely yours,

                                       ____________/s/____________
                                       J. Mark Coulson
                                       United States Magistrate Judge


CC: The Honorable Catherine C. Blake




                                       3
